UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6515



WILLIAM G. FISHER,

                                                 Plaintiff - Appellant,

          versus


NORTH  CAROLINA   PRISONER   LEGAL  SERVICES,
INCORPORATED; DAUNA BERTRAM; JAMES B. FRENCH;
CENTRAL PRISON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-97-1000-5-CT-F)


Submitted:   October 8, 1998                 Decided:   October 20, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


William G. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant appeals the district court’s judgment dismissing his

civil rights complaint filed under 42 U.S.C. § 1983 (1994) as

frivolous under 28 U.S.C.A. § 1915(e) (West Supp. 1998). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we grant Appellant’s motion seeking

in forma pauperis status and affirm on the reasoning of the dis-

trict court, Fisher v. North Carolina Prisoner Legal Servs., Inc.,

No. CA-97-1000-5-CT-F (E.D.N.C. Mar. 3, 1998), but modify the dis-

missal   of   his   claim     of   medical    indifference    against      prison

authorities to be without prejudice. See 28 U.S.C. § 2106 (1994).

We   dispense   with   oral    argument      because   the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                        AFFIRMED AS MODIFIED




                                       2